Title: To George Washington from the New York Convention, 9 August 1776
From: New York Convention
To: Washington, George

 

Sir
In Convention of the Representatives of the State of New York at Harlem Augt 9th 1776

We received Your Excellency’s favors of Yesterday and have agreable to Your request made out General Clintons Appointment. As Your Excellency seemed to think the Militia necessary and had accordingly called them out both from this and the New England States; we upon finding that they served with great reluctance at this busy Season and were constantly quitting their Posts to return to their Farms raised Troops at great Expence in order to supply their Place, conceiving that they would be considered in the same point of View and entitled (agreable to the Resolutions of Congress with respect to the Militia called out in time of actual Invasion) to continental Pay and Subsistence.
If in this we have been mistaken we are only to lament our Error so far as may have given Your Excellency some trouble—since no pecuniary Considerations shall make us relax those Measures that are necessary to add Strength to the great Cause in which we are now engaged—We shall therefore, retain the Levies, in our pay, subjecting them however implicitly to Your Excellency’s Command, till You shall think them unnecessary—In the mean while the Duty we owe our Constituents obliges us to request that Your Excellency will be pleased to hint the Utility of this Measure to the Congress, in which Case we dare safely rely upon their Justice for reimbursing our Expence except as to the bounty for which (considerable as it is) we expect no Compensation.
In Order to avoid the Confusion that will arise from the Appointment of Officers who may afterwards be removed if our Levies should be placed on the continental Establishment, we shall appoint as Commissaries the Person’s Colo. Trumbull nominated, especially as their Characters are unexceptionable—and we beg that he will take the Direction of them, till we are informed by Congress of the light in which they are to be considered.
We consider the Order mentioned in Your Letter as an Additional Proof of that Attention to the Members of this Convention

which Your Excellency has so frequently manifested and which they conceive themselves bound gratefully to acknowledge. We see in the same Point of View the communication of that interresting Intelligence received from the Deserters.
It is our great Misfortune that at this important Crisis this State is unable to make those Exertions which the Cause of America requires. From the Disaffection of some amongst us, from the want of Arms, from the exposed Situation of Long Island and our Frontiers, from the possession of one County by the Enemy, and the probability of our being soon called upon to reinforce the Northern Army—We are unable to add much Strength to the Troops under Your Excellencys command. Being by the several Reasons above mentioned deprived of the Assistance of nine Counties out of fourteen which compose this State. Notwithstanding all these Difficulties we are determined to combat with every Obstacle and to strain every Nerve in the Defence of the Rights and Liberties of America, which we conceive to be most materially interested in the Safety of this State. By our Resolutions for Ordering the several Drafts made in the Counties of Suffolk, Queens[,] Kings, Westchester, Dutchess, Ulster and Orange to the Environs of New York, We hope in about Six Days to add near three thousand Men to Your Army.
We lament exceedingly that we should have Occasion to complain of the languid Efforts which the neighbouring States have made for our Assistance. From the Zeal they profest for the public Cause, from the Vicinity of some of them to this invaded Country, and from the dangerous Situation which Connecticut, Massachusets, Pensilvania and New Jersey must be in should the Enemy succeed in their Designs against this State, we expected their most strenuous and expeditious Exertions. How great our Concern at finding so considerable a deficiency in the Establishment of this Army, Your Excellency may easily judge from the feelings of a patriotic Bosom in the importance of the Cause and the Dangers to which it is by this Means exposed.
We flatter ourselves however that this Supineness will not be of long Duration, and that the Continental Congress will devise Means of affording the most expeditious and effectual Assistance, to preserve a State, the Loss of which from its geographical Situation and the Political Character of two many of its Inhabitants

would be almost fatal to the Causa of American Liberty. We have the honor to be with the greatest respect Your Excellency’s most Obedient and very humble Servant. By Order.
